Citation Nr: 0102339	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  98-19 373A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right eye 
disability.

2.  Entitlement to service connection for glaucoma.

3.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION


The veteran had active service from January 1951 to December 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision of the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA) which found that new and material 
evidence had not been submitted to reopen the claim for 
service connection for an old macular scar of the right eye 
and glaucoma.  

In June 1999 a hearing was held at the VA Central Office in 
Washington, DC, before C.W. Symanski, who is the member of 
the Board rendering the determination in this claim and who 
was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 2000).  
Subsequently, the Board remanded the issues of whether new 
and material evidence had been submitted to reopen claims for 
service connection for a right eye disability and for 
glaucoma, to the RO for further consideration.  In a 
supplemental statement of the case dated in January 2000, the 
RO found that new and material evidence to reopen the 
veteran's claims had been submitted, and after considering 
the claims on the merits, denied service connection for a 
right eye disability and for glaucoma on the basis that the 
claims were not well grounded.  

The record reflects that in July 1998 the veteran essentially 
requested that his claim for service connection for a low 
back disability be reopened.  By rating action in February 
1999 the RO essentially found that new and material evidence 
to reopen the veteran's claim for service connection for a 
low back disability had been submitted, and after considering 
the claim on the merits, denied service connection for 
degenerative disc disease of the lumbar spine.  Thus, this 
matter also comes before the Board from the February 1999 
rating decision.  In October 2000 a videoconference hearing 
was held before C.W. Symanski, on the issue of entitlement to 
service connection for a low back disability only.  


REMAND

Right Eye Disability and Glaucoma

The veteran essentially contends that service connection is 
warranted for his right eye disability, to include glaucoma, 
claiming that he sustained a right eye injury prior to 
service and that it was aggravated by service.  Service 
connection may be granted if the evidence demonstrates that a 
current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  A preexisting injury 
or disease is considered aggravated by military service where 
there is an increase in disability during service, absent a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  It is also noted that service connection 
may not be allowed for a refractive error of the eyes, as it 
is considered to be a congenital or developmental abnormality 
and not a disease within the meaning of applicable 
legislation referable to service connection.  38 C.F.R. §§ 
3.303(c), 4.9.  However, entitlement to service connection 
for a congenital disorder or developmental defect may be 
allowed if the disorder manifested symptoms prior to service, 
but progresses during service at a greater rate than normally 
expected.  VAOPGCPREC 67-90. 

Service medical records show that on his pre-induction 
examination in November 1950 the veteran's distant vision in 
the right eye was noted to be 20/70, and corrected to 20/20.  
On separation examination in December 1952 the veteran's 
uncorrected distant vision in the right eye was noted to be 
20/355.  A VA treatment record dated in August 1990 provided 
an impression of old macular scar in the right eye, stable, 
and COAG (chronic open angle glaucoma), and good IOP 
(intraocular pressure).  A July 1998 private medical report 
showed that the veteran reported a past ocular history 
including macular scar in the right eye, secondary to 
baseball injury at age 12.  He had visual acuity of 20/60 in 
the right eye, and the diagnosis included old macular scar of 
the right eye, glaucoma of both eyes, and refractive error of 
both eyes.  

In a letter dated in August 1998, Kevin G. Payne, O.D. 
reported that the veteran's current visual acuity was 
reported to be 20/50 in the right eye, and it was noted that 
he had an old macular scar in the right eye and glaucoma.  
Dr. Payne indicated that the recorded vision of 20/70 on 
entrance into service and 20/355 upon the veteran's exit from 
service did agree with the veteran's statement that his right 
eye did in fact get worse during his service.  Dr. Payne also 
noted that this was a "mute" point since the veteran's 
right eye vision was much better than 20/355 or 20/70 today.  

The Board notes that although Dr. Payne has opined that the 
veteran's right eye visual acuity was made worse during 
service, it is unclear as to whether the veteran's current 
right eye disability is related to the disability that was 
aggravated during service, and whether his glaucoma is 
related to service.  The Board therefore finds that a VA 
examination and opinion by an appropriate specialist is 
necessary.  

Low Back Disability

The record reflects that the veteran currently has 
degenerative disc disease and spondylitic changes in the 
lumbar spine.  He has complained of low back pain since 
service, when he reportedly injured his back after slipping 
and falling in the latrine.  He has also submitted several 
lay statements from co-workers, who reported that the veteran 
had back trouble since service.  A private physician opined 
in July 1998 that the veteran's "back ache began while he 
was in the service".  In October 1998, however, an examiner, 
contracted by the VA, found that the veteran had 
"degenerative listhesis at L4-L5 with discogenic disease, 
questionable right sciatica, and possible lytic lesion at L4 
requiring further testing", and noted that the veteran 
complained that his problem was endurance.  The VA examiner 
opined that "[a]s far as the relation [sic] between the 
lumbar strain or contusion suffered in the service with the 
present complaint, I believe that there is no relationship 
whatsoever".  The VA examiner also indicated that the 
process had occurred with time and was a degenerative 
process, which may have occurred with a sprained back or 
contusion or without it, but was not related.

The Board notes that neither the opinion expressed by the 
private physician nor the VA examiner are sufficiently clear 
as to whether the veteran's current low back disability is or 
is not related to service.  Additionally, it appears that the 
VA examiner opined that there was no relationship between the 
veteran's lumbar strain or contusion in service and his 
present complaint of "endurance".  Neither physician has 
linked a low back disability to service or found such a 
disability not related to service.  Accordingly, the Board 
finds that a VA examination and opinion by an appropriate 
specialist is necessary.  

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Accordingly, on remand 
the RO should consider whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers (VA and private) 
from which he has received treatment for 
his eyes and for his low back since 1998.  
After receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and request 
copies of all records of treatment, which 
have not already been obtained, and 
associate them with the claims folder.  
This should specifically include complete 
treatment records from Dr. Payne and Dr. 
McCain.

2.  Thereafter, the veteran should be 
afforded ophthalmologic and orthopedic VA 
examinations in order to ascertain the 
nature and etiology of any current right 
eye disability and any current low back 
disability.  The claims folder must be 
reviewed by the examiners prior to 
conducting the examination so that 
pertinent aspects of the veteran's 
military and medical record may be 
reviewed.  All indicated special tests 
and studies should be conducted.  After 
review of the record and examination of 
the veteran, the ophthalmologist should 
express an opinion as to whether it is at 
least as likely as not that any current 
right eye disability, to include the 
veteran's glaucoma, is related to his 
service.  The orthopedic examiner should 
express and opinion as to whether it is 
at least as likely as not that the 
veteran's current low back disability is 
related to the reported slip and fall 
incident in service.  The examiners 
should explain the rationale for any 
opinions expressed.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been completed.  The RO 
should also ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  
Thereafter, the RO should readjudicate 
the veteran's claims for service 
connection and if any action taken 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case and a 
reasonable period for response thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


